                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

DAVID L. SHAW                                    §

v.                                               §    CIVIL ACTION NO. 6:17cv514

DIRECTOR, TDCJ-CID                               §


             MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE
                       AND ENTERING FINAL JUDGMENT


       The Petitioner David Shaw, proceeding pro se, filed this application for the writ of habeas

corpus under 28 U.S.C. §2254 complaining of the legality of prison disciplinary action taken against

him during his confinement in the Texas Department of Criminal Justice, Correctional Institutions

Division. This Court ordered that the matter be referred to the United States Magistrate Judge

pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules

for the Assignment of Duties to United States Magistrate Judges.
I. Background

       Shaw complains of a disciplinary case for assaulting or attempting to assault an officer which

he received in June of 2013, some four years and three months prior to signing his habeas petition.
He asserted that the charging officer lied and that he complied with every order and laid down on

the floor in a prone position. Every officer who saw the video tape also lied by saying that they

could not see the incident. According to Shaw, he has “newly discovered evidence” because a nurse

who used to be a counsel substitute in disciplinary cases told him a week before he signed his federal

habeas petition that he could get a disciplinary case overturned at any time as long as he has

witnesses.

       After review of the petition, the Magistrate Judge ordered Shaw to show cause why his

petition should not be barred by the statute of limitations. Shaw responded by stating that he filed


                                                  1
grievances asking prison officials to review the video because he had simply complied with orders,

but everyone who saw the video stated that they were not able to tell what had happened because

they could not see inside the cell.

        However, Shaw says that years later, he discovered that the officers had lied. Sgt. Cannon,

Officer Barnette, and Officer Hudson told him “Shaw, you just laid it down,” apparently referring

to the incident years earlier. After he spoke to the former counsel substitute, he asked one of the

officers who had seen the video if the officer would tell the truth in court, and the officer said yes.

        According to Shaw, a major reviewed the tape and saw that Shaw was telling the truth, but

Shaw was later called a snitch and threatened by two officers named Smith and Redic. He does not

indicate whether or not he has sought to have the case set aside through the administrative processes

of the prison since the alleged discovery of the video tape.
II. The Report of the Magistrate Judge

        After review of the pleadings, the Magistrate Judge issued a Report recommending that the

petition be dismissed. The Magistrate Judge concluded that Shaw’s petition was barred by the

statute of limitations and that Shaw did not show any entitlement to equitable tolling or the actual

innocence exception to the limitations bar. The Magistrate Judge also determined that Shaw did not

set out any valid grounds for habeas corpus relief in that a claim of actual innocence, standing alone,

is not cognizable on federal habeas corpus review. Shaw acknowledged that some evidence existed

of his guilt in the form of the charging officer’s statement that Shaw had assaulted or tried to assault

him. Although Shaw refers to the video tape, he does not furnish a copy of the tape, nor does he

even allege that he himself has seen it. The Magistrate Judge also recommended that Shaw be

denied a certificate of appealability sua sponte.
III. Shaw’s Objections to the Report

        In his objections, Shaw first asserts that he did not consent to proceed before the Magistrate

Judge. His case was referred to the Magistrate Judge for preliminary and pre-trial matters in




                                                    2
accordance with 28 U.S.C. §636(b). No consent is required for such a referral. Newsome v. EEOC,

301 F.3d 227, 230 (5th Cir. 2002).

       Shaw reiterates that he simply followed orders to lay on the floor and then was beaten

although he offered no resistance. Had he known he was going to be assaulted, Shaw states that he

would have “fought until there was no more breath in my body.” He goes on to state as follows:

       I object because I did in fact talk to the warden and sent him an I-60 to look into the
       matter and I just recently made a video in the OIG [Office of the Inspector General]
       office by Mr. Chatman and (GI) Miss Redan because I heard Sgt. Hudson’s name on
       the radio and it affected me so much that I was escorted to speak to psych lady Miss
       Kiser, who asked me to elaborate and explain what happened and why I was so upset
       and would I name names and tell them what happened so that they could see that the
       person who assaulted me would be prosecuted.

       Shaw further asserts that he was prevented from filing by a state-created impediment which

was removed when he discovered that “I had witnesses that didn’t exist until the sgt took it upon

himself to verify what I had discussed with him and I came into the knowledge of the fact that the

tape did its job but the officers reviewing the tape did not possess the integrity to tell the truth,

instead chose to conspire and cover the truth up.” He also objects because “due diligence does not

exist within TDCJ,” asking how so many people could view a tape and claim that they could not see

inside the cell. He contends that the video tape is newly discovered evidence, although he

acknowledges that “I’ve never been allowed to review any tape or use of force or disciplinary tapes

despite several requests to do so and by this supposedly being a right in order to file my appeals.”

       Shaw insists that he has set out a viable claim of actual innocence to allow him to evade the

statute of limitations, saying that had the disciplinary hearing officer reviewed the tape, he would

have found Shaw not guilty. He states that he offers the tape itself as evidence, although he provides

no copy of the tape, and maintains that he has presented rare and exceptional circumstances

warranting the operation of equitable tolling. Shaw again states that he was prevented from seeking

habeas corpus relief by a state-created impediment and asserts that a certificate of appealability

should issue because jurists of reason could debate whether the district court was correct.




                                                  3
IV. Discussion

        Shaw argues that the video tape is newly discovered evidence proving his innocence, thus

allowing him to evade the operation of the statute of limitations. However, he does not allege that

he has seen the video tape himself, much less furnish a copy to the Court; instead, Shaw relies

entirely on hearsay statements from other persons as to what the tape shows.

        The Supreme Court has held that “actual innocence, if proved, serves as a gateway through

which the petitioner may pass whether the impediment is a procedural bar ... or, as in this case,

expiration of the statute of limitations.” McQuiggin v. Perkins, 133 S.Ct. 1924, 1928, 185 L.Ed.2d

1019 (2013). The petitioner does not meet the threshold requirement unless he persuades the district

court that, in light of the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt. Id., citing Schlup v. Delo, 513 U.S. 298, 329, 115 S.Ct. 851, 130

L.Ed.2d 808 (1995) (claim of actual innocence requires the petitioner to support his allegations of

constitutional error with new reliable evidence, whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence which was not presented at trial); see

also House v. Bell, 547 U.S. 518, 538, 126 S.Ct. 2064, 165 L.Ed.2d 1 (2006) (the Schlup standard

is “demanding” and seldom met).
        The hearsay statements of third parties telling Shaw what the video tape allegedly shows are

not “new reliable evidence” demonstrating actual innocence so as to let Shaw evade the statute of

limitations. Nor has Shaw shown any state-created impediment which prevented him from seeking

habeas corpus relief in a timely manner; he was aware of the basis of his claim and makes no

showing that he could not have sought habeas corpus relief in a timely manner. Although Shaw

invokes equitable tolling, he offers nothing to suggest that extraordinary circumstances exist to

justify such tolling. See Davis v. Johnson, 158 F.3d 806, 810-11 (5th Cir. 1998); Felder v. Johnson,

204 F.3d 168, 173 (5th Cir. 2000). The Magistrate Judge correctly determined that Shaw’s petition

is barred by the statute of limitations.




                                                 4
         In any event, as the Magistrate Judge stated, Shaw has not offered any viable basis for habeas

corpus relief. His petition is founded upon a claim of actual innocence, in that other persons have

told him that the video tape shows he did not assault or attempt to assault the officer. However, a

claim of actual innocence, standing alone, is not a cognizable claim for federal habeas corpus relief.

Foster v. Quarterman, 466 F.3d 359, 367 (5th Cir. 2006); Hoff v. Davis, civil action no. 7:16cv533,

2017 U.S. Dist. LEXIS 219497, 2017 WL 8293241 (S.D.Tex., December 22, 2017), Report adopted

at 2018 U.S. Dist. 46584, 2018 WL 1441416 (S.D.Tex., March 21, 2018) (applying actual innocence

analysis in habeas challenge to prison disciplinary case). Shaw’s petition may be dismissed on this

basis as well.

         Shaw further contends that he is entitled to a certificate of appealability. The prerequisite

for a certificate of appealability is a substantial showing that the petitioner has been denied a federal

right. Newby v. Johnson, 81 F.3d 567, 569 (5th Cir. 1996). To do this, the petitioner must

demonstrate that the issues are debatable among jurists of reason, that a court could resolve the

issues in a different manner, or that the questions are adequate to deserve encouragement to proceed

further. James v. Cain, 50 F.3d 1327, 1330 (5th Cir. 1995).

         Shaw has made no showing of the denial of a federal right so as to entitle him to a certificate

of appealability. His objections to the Magistrate Judge’s Report and Recommendation are without

merit.
V. Conclusion

         The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s

proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. §636(b)(1)

(District Judge shall “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”) Upon such de novo review,

the Court has determined that the Report of the Magistrate Judge is correct and the Petitioner’s

objections are without merit. It is accordingly




                                                   5
        ORDERED that the Petitioner’s objections are overruled and the Report of the Magistrate

Judge (docket no. 17) is ADOPTED as the opinion of the District Court. It is further

        ORDERED that the above-styled application for the writ of habeas corpus is DISMISSED

WITH PREJUDICE. It is further

        ORDERED that the Petitioner David L. Shaw is DENIED a certificate of appealability sua

sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this action are hereby

DENIED.

       So ORDERED and SIGNED January 31, 2019.




                                              ____________________________
                                               Ron Clark, Senior District Judge




                                               6
